Citation Nr: 0108528	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder (personality change due to brain injury), currently 
evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than October 28, 
1993, for the award of an increased rating to 70 percent for 
the psychiatric disorder.

3.  Entitlement to an effective date earlier than October 28, 
1993, for the award of a total disability rating on the basis 
of individual unemployability due to service-connected 
disability.

4.  Entitlement to an effective date earlier than October 
28, 1993, for the award of Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney

INTRODUCTION

The appellant served on active duty from May 1958 to 
September 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
October 1996 and January 1999.

The sub-issue of entitlement to a total schedular rating 
under the now deleted regulation, 38 C.F.R. § 4.16(c), is the 
subject of the Board's order.  Further disposition of the 
issues on appeal is set forth in the remand portion of this 
decision.


FINDING OF FACT

Prior to November 7, 1996, the appellant's then-rated 
psychiatric disorder (organic brain syndrome) was his only 
compensably rated service-connected disability, and it is 
clear from the evidence that he was unemployable due to this 
disability for the period running from the effective date of 
the award of the 70 percent rating (October 28, 1993) through 
November 6, 1996 (the last day the old rating criteria 
remained in effect).


CONCLUSION OF LAW

The schedular criteria for a total rating (100 percent) for 
the appellant's psychiatric disorder running from the 
effective date of the award of the 70 percent rating (October 
28, 1993) through November 6, 1996, are met under the old 
rating criteria.  38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9304 (1996); VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 
30, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended in November 1996, during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply).  The RO adjudicated the case under the 
old version of the rating schedule, and it readjudicated the 
case in accordance with the amended rating criteria.

The General Counsel has held that questions regarding whether 
the amendments to the rating schedule for mental disorders 
are more beneficial than the previously-existing provisions 
are to be resolved in individual cases.  VAOPGCPREC 11-97, 62 
Fed. Reg. 37953 (1997).  Following the issuance of the 
Board's prior remand in January 1999, the General Counsel 
clarified its position on this matter by holding that the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 34532 (May 30, 2000).  The General Counsel stated 
that in adjudicating these types of claim, it may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  Id.  
Regarding effective dates, the General Counsel held that if 
the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C. § 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in the law retroactive to, but no earlier than, the 
effective date of the change.  Id.  Hence, the General 
Counsel concluded that the Board should apply the amended 
regulation to rate the veteran's disability for periods from 
and after the effective date of the amendment, and apply the 
prior version of the regulation to rate the disability for 
any period preceding the effective date of the amendment.  
Id.

In this case, the Board concludes that the appellant would be 
entitled to a total schedular rating under 38 C.F.R. 
§ 4.16(c), a provision which was removed from Part 4 of 
38 C.F.R. with implementation of the revised criteria for 
mental disorders on November 7, 1996, because his then-rated 
psychiatric disorder (organic brain syndrome) was his only 
compensably rated service-connected disability, and it is 
clear from the evidence that he was unemployable due to this 
disability for the period running from the effective date of 
the award of the 70 percent rating (October 28, 1993) through 
November 6, 1996 (the last day the old rating criteria 
remained in effect).  Given the facts presented, the General 
Counsel's opinion in VAOPGCPREC 3-2000 clearly provides a 
legal basis for this partial grant of the benefits sought.  
Accordingly, the appeal is granted to the extent that he is 
entitled to an increased schedular rating under the old 
criteria from 70 percent to 100 percent for his organic brain 
syndrome, effective from October 28, 1993 to November 6, 
1996.


ORDER

To the extent that the appellant is entitled to an increased 
schedular rating under the old criteria from 70 percent to 
100 percent for his organic brain syndrome, effective from 
October 28, 1993 to November 6, 1996, the appeal is granted.  
The retroactive payment of these benefits is subject to the 
law and regulations governing the disbursement of monetary 
benefits by VA.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  The Board will 
remand the issues listed on the title page for further 
evidentiary development, as described below, and to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the VCAA, as this 
appeal was pending as of the date of passage of this law.  
Karnas, 1 Vet. App. at 313.  A recent decision of the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, which included the increased rating claims 
at issue in the appealed case before the Court, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  The Board will therefore remand the 
appellant's claims seeking increased compensation benefits 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.

Regarding the additional evidentiary development, the Board 
notes that two VA Form 21-4142s signed by the appellant in 
December 1999 authorized the RO to obtain private medical 
records from a Dr. Z. Marshall (for the dates, June 27-28, 
1996, July 17, 1996, and August 12, 1996) and from a Dr. 
Ready (for continuous treatment dating from December 1, 
1997).  The 21-4142 forms were submitted by the appellant 
well in excess of the 60-days time limit indicated by the 
RO's development letter of February 1999, which was issued 
pursuant to the Board's remand instructions of January 1999, 
and hence, it appears that no specific action was taken by 
the RO to process these authorizations because of his late 
response.  However, in light of the changes in the law 
enacted by the VCAA, which include authorizing VA to continue 
evidence development until it is documented that records do 
not exist or that further efforts would be futile, the Board 
believes that further efforts should be undertaken to obtain 
any records from the aforementioned physicians.  Moreover, 
caselaw mandates that the Board remand a case if specific 
development was not completed by the RO.  The Court has 
emphatically stated that the Board is responsible for 
entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans' benefits, 38 U.S.C.A. 
§ 7104(a) (West 1991), and as such, substantive compliance 
with the Board's remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should attempt to obtain any 
medical records which correspond to 
treatment provided to the appellant by 
Drs. Marshall and Ready.  Development 
efforts to this end should be directed to 
the addresses provided by the appellant 
in his above-cited Form 21-4242s, of 
record.  All correspondence, records or 
responses received to these inquiries 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by these inquiries.  All 
attempts to obtain these records should 
be documented.

2.  Following completion of the above, as 
well as any additional action necessary 
to comply with the duty-to-notify and 
duty-to-assist provisions of the VCAA, 
the RO should develop and readjudicate 
the claims listed on the title page, with 
consideration given to all the evidence 
of record.  The readjudication of these 
claims must be within the context of the 
Board's partial grant of the benefits 
sought (a total schedular rating for the 
appellant's organic brain syndrome under 
the old criteria from 70 percent to 100 
percent effective from October 28, 1993 
to November 6, 1996).  If any benefits 
sought on appeal remain denied, the RO 
should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

